DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,969,397 to Ginn.  
Ginn discloses an elongated hollow tube, plug member (12) utilized in surgical procedures for sealing a passage through tissue, the tube (12) having an outer surface and a spiral fin (18) wound around the outer surface of the hollow tube, wherein the hollow tube and spiral fin are formed of a single unitary piece through a molding process, as recited in claim 1.  Col. 9, lines 54-56, discloses that the plug member (12) and helical thread (18) may be formed as a unitary structure, such as by injection molding.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4274549 to Germain.  
Germain discloses an elongated hollow tube (56) having an outer surface and a spiral fin (58) wound around the outer surface of the hollow tube, wherein the hollow tube and spiral fin are formed of a single unitary piece, as recited in claim 1.  Paragraph 4, lines 61-63, discloses that the tube is an elastomeric extrusion with ribs being formed by an appropriate die/mold during the extrusion process, which can be considered a “molding process”, however, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight with respect to this particular reference.       
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,394,148 to Bailly.  
Bailly discloses an elongated hollow tube used for obtaining a sterilizable hose for medical or surgical use, the tube (1) having an outer surface and a spiral fin (3) wound around the outer surface of the hollow tube, wherein the hollow tube and spiral fin are formed of a single unitary piece, as recited in claim 1.  Col. 1, lines 57-67, discloses that the flexible tube is a monolithic, single piece incorporating both the internal tube and a .
Allowable Subject Matter
Claims 6-9 allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing elongated tubes including spiral corrugations thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


P. F. Brinson
March 24, 2022